PER CURIAM
Defendant appeals an order revoking his probation and sentencing him to five years imprisonment. He contends that his decision to proceed without counsel was not an informed decision. The state concedes that the record does not show that defendant was advised of the nature of the allegations in the probation revocation hearing, the consequences of a revocation or the consequences and pitfalls of representing himself.
Defendant was entitled under Article I, section 11, of the Oregon Constitution and the Sixth Amendment to the United States Constitution to be represented by counsel. State ex rel Russell v. Jones, 293 Or 312, 647 P2d 904 (1982). In order to decide whether to waive his right to counsel, he had to be appropriately advised. State v. Boswell, 92 Or App 652, 760 P2d 276 (1988); State v. Verna, 9 Or App 620, 498 P2d 793 (1972). The state concedes that he was not properly advised and we conclude that his waiver of counsel was not valid.
Reversed and remanded for a new hearing.